CLEMENS, Senior Judge.
Movant Wayne Rogers (hereinafter defendant) appeals the denial of his Rule 27.-26 motion. He challenges two concurrent eleven-year sentences for first degree robberies rendered upon his guilty pleas.
Defendant testified he pled guilty because his counsel had advised him that if he pled not guilty, as a persistent offender he could be sentenced to as much as 30 years in prison. Defendant did not call trial counsel to testify.
The motion court found against defendant’s claim trial counsel had told him what his punishment would be if he was found to be a persistent offender. The hearing court ruled defendant had failed to show his guilty plea was involuntary for any reason.
VanMoore v. State, 667 S.W.2d 470[1, 2] (Mo.App.1984) holds that on a Rule 27.26 hearing it is movant’s burden to show error by preponderance of the evidence, and a trial court may reject movant’s testimony even though uncontradicted. So it is here.
Affirmed.
DOWD, P.J., and CRIST, J., concur.